DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raphael Valencia (Registration No. 43216) on 03/15/2022. Also see interview summary.

For claims 6 and 7 line 1, after the word “processing”
		Insert -- apparatus -- 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant claims an information processing apparatus comprising: a memory configured to hold values of a plurality of state variables included in an evaluation function representing energy, and outputs, every certain number of trials, the values of the plurality of state variables; 
an energy change computing circuit including a selector, a multiplier and an adder configured to compute, when one of first state transitions occurs in response to changing of one of the values of the plurality of state variables, an energy change value for each first state transition based on a weight value selected based on an update index value; 
, in parallel, a plurality of first evaluation values obtained by adding the first offset value to the plurality of the energy change values and the first offset value every certain number of trials; 
a first comparing circuit configured to compare each of the plurality of first evaluation values with a threshold that is determined based on a random number value and a temperature value indicating a temperature to obtain a plurality of first flag values as results of a comparison, output a first value, as one of the plurality of first flag value, indicating that the corresponding first state transition is allowed when the respective first evaluation values are greater than the threshold from among the plurality of first flag values and output a second value, as one of the plurality of first flag value, indicating that the corresponding first state transition is not allowed when the respective first evaluation values are smaller than or equal to the threshold from among the plurality of first flag values; 
a first flag counting circuit including a plurality of first adding circuits, which are arranged in a tree shape and includes a plurality of stapes, configured to receive, in parallel, the plurality of first flap values and output, every certain number of trials, 2PATENTFujitsu Ref.: 18-02468 App. Ser. No.: 16/795,652 a first count value obtained by counting a number of the plurality of first flag values by adding adjacent values of the plurality of first flap values by using first adding circuits at a first stage of the plurality of stapes or adding one or more adjacent values output from one or more first adding circuits at a first or subsequent stage of the plurality of stages using one or more first adding circuits at a next stage of the first or subsequent stage; 
a selecting circuit configured to select one of the plurality of first flag values, based on a magnitude relationship between results obtained by adding corresponding random number values that are independent of one another to the respective first values and output, as the update index value, an index value corresponding to the selected first flag value; 

a replacing circuit configured to output, in parallel, a plurality of non-allowable energy change values for a plurality of second state transitions from among the plurality of energy change values; 
a second offset control circuit configured to determine a second offset value different from the first offset value, based on the plurality of non-allowable energy change values, such that at least one of the plurality of second state transitions is allowed, output, every certain number of trials, the second offset value and output, in parallel, a plurality of second evaluation values different from the plurality of first evaluation values and obtained by adding the second offset value to the plurality of non-allowable energy change values; 
a second comparing circuit configured to compare each of the plurality of second evaluation values with the threshold to obtain a plurality of second flag values as results of a comparison, output, as one of the plurality of second flap value, the first value indicating that the corresponding second state transition is allowed when the respective second evaluation values are greater than the threshold from among the plurality of second flag values and output, as one of the plurality of second flag value, the second value indicating that the corresponding second state transition is 3PATENTFujitsu Ref.: 18-02468 App. Ser. No.: 16/795,652 not allowed when the respective second evaluation values are smaller than or equal to the threshold from among the plurality of second flag values; 
a second flag counting circuit including a plurality of second adding circuits, which are arranged in a tree shape and includes a plurality of stages, configured to receive, in parallel, the plurality of second flag values and output, every certain number of trials, a second count value obtained by counting a number of [[first]] the plurality of second flag values by adding adjacent values of the plurality of second flag values by using second adding circuits at a first stage of the plurality of stages or adding one or more adjacent values output from one or more second adding circuits at a first or subsequent stage of the plurality of stages using one or more second adding circuits at a next stage of the first or subsequent stage; and 
a count value correcting circuit configured to correct the first count value based on the second count value, the first offset value, and the second offset value.
the primary reasons for indication of allowance is limitations in combination of all limitations, such as an apparatus comprising a first offset control circuit, a first comparing circuit, a first flag counting circuit, a selecting circuit, a number of trial computing circuit, a replacing circuit, a second offset control circuit, a second comparing circuit, a second flag counting circuit, and a count value correcting circuit configured to perform function as stated above. 
Takatsu – US 20180107172
Takatsu teaches an optimization apparatus based on a simulated annealing (SA) method as shown in figure 13. The system of figure 13 comprises a state holding section 11 to hold values of a plurality of state variables included in an invention function representing energy, an energy calculation section 12 that calculates an energy change value. Takatsu also teaches the structure of a transition control section based on the SA method as shown in figure 1, where offset is determined are represented as                         
                            ∆
                            y
                        
                    , and calculate the first evaluation values by adding the offset value to the plurality of energy change as explained in [0066] and figure 1. In addition, Takatsu also teaches the determining of first flag value based on the result of comparing the first evaluation values with a threshold that is determined based on a random number value and a temperature value indicating a temperature (see figure 1), and output, as the update index value, an index value corresponding to one of the state transition (see figure 13, transition number N and propriety f is looped back into the state holding section). However, Takatsu does not explicitly disclose an apparatus comprising a first offset control circuit, a first comparing circuit, a first flag counting circuit, a selecting circuit, a number of trial computing circuit, a replacing circuit, a second offset control circuit, a second comparing circuit, a second flag .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182